Citation Nr: 1016268	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-13 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Entitlement to reimbursement for travel expenses to the 
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas on November 15, 2007.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1965 to September 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in December 2007 of 
the Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Fayetteville, 
Arkansas.  

The appeal is REMANDED to the Fayetteville VAMC.


REMAND

Under 38 C.F.R. § 17.145, payment of unauthorized travel may 
be approved for travel performed under 38 C.F.R. § 17.143 
where the Department of Veterans Affairs determines that 
there was a need for prompt medical care which was approved 
and the circumstances prevented a request for prior travel 
authorization, or payment may be approved for such travel 
without prior authorization only upon a finding by the 
Secretary or designee that failure to secure prior 
authorization was justified.

Under 38 C.F.R. § 17.143(b), reimbursement of travel 
expenses, subject to a deductible, will be authorized for a 
veteran with a service-connected disability, rated 30 percent 
or more, for treatment of any condition. 

Under 38 C.F.R. § 17.143(c), reimbursement of travel expenses 
without a deductible, will be authorized for a veteran 
traveling by ambulance and a physician determines that the 
special mode of travel is medically required; the person is 
unable to defray the expenses of the travel; and the travel 
is authorized in advance or was undertaken in connection with 
a medical emergency such that delay to obtain authorization 
would be hazardous to the person's life and health.  

In this case, the Veteran has not been sent a letter in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and further procedural development is needed to cure 
the notice defect. 

Also, further evidentiary development is needed to establish 
a factual foundation to support the conclusion of law.  

Accordingly, the case is REMANDED to the VAMC for the 
following action:

1.  Ensure the VCAA notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that is, 
notify the Veteran of the information 
and evidence not of record that is 
necessary to substantiate the claim 
under 38 U.S.C.A. § 111; and notify the 
Veteran about the information and 
evidence that VA will seek to provide 
and about the information and evidence 
the Veteran is expected to provide.

2.  Ask the Veteran to either submit or 
authorize VA to obtain on his behalf 
the following documents: 

A copy of the report of November 
15, 2007, by the Central EMS, the 
ambulance service, of 
Fayetteville, Arkansas, in 
response to the 911 call by the 
Veteran; and 

A copy of the bill for the 
ambulance service provided by the 
Central EMS of Fayetteville, 
Arkansas. 

3.  Obtain the Emergency Room report of 
November 15, 2007, from the 
Fayetteville, Arkansas, VA Medical 
Center, and the records from December 
2007 from the Fort Smith VA clinic.

4.  Obtain the report of November 15, 
2007, from the Fayetteville, Arkansas, 
VA Medical Center, by the treating 
physician for the Emergency Room, 
pertaining to whether the Veteran had a 
medical emergency, necessitating 
transportation by ambulance. 

Only if the report does not exist, then 
have the pertinent documents, namely, a 
copy of the report of November 15, 
2007, by the Central EMS, the ambulance 
service, of Fayetteville, Arkansas, in 
response to the 911 call, and the 
Emergency Room report of November 15, 
2007, from the Fayetteville, Arkansas, 
VA Medical Center, reviewed by a 
physician to determine whether the 
travel by ambulance was done in 
connection with a medical emergency 
such that delay to obtain authorization 
from VA would have been hazardous to 
the Veteran's life and health.  

5.  After the development requested has 
been completed, adjudicate the claim 
under 38 C.F.R. §§ 17.145 and 17. 
143(b) (provisions for reimbursement of 
travel expenses, subject to a 
deductible) and (c) (provisions for 
reimbursement of travel expenses, not 
subject to a deductible).  If the 
benefit sought on appeal remains 
denied, furnished the Veteran a 
supplemental statement of the case and 
return the case to the Board.






The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


